1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      JAMES W. LESCINSKY,
7
                           Plaintiff,
8                                                      2:18-cv-01479-JAD-CWH
      vs.                                              ORDER
9     CLARK COUNTY SCHOOL DISTRICT, et al.,
10                         Defendants.

11

12          Before the court is the Motion to Exempt Individual Defendants from the ENE Conference (ECF
13   No. 23).
14          Accordingly,
15          IT IS HEREBY ORDERED that any opposition to the Motion to Exempt Individual Defendants
16   from the ENE Conference (ECF No. 23) must be filed on or before November 23, 2018.
17

18          DATED this 16th day of November, 2018.
                                                             _________________________
19
                                                             CAM FERENBACH
20
                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
